                                                                                f\LED
                     UNITED STATES DISTRICT COURT                              AUG 2 S 2019
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                                                                       R JR.,C~
                           WESTERN DIVISION                                pETER A. MOO URT I EDNCcu<
                                                                            USDI_            oEP

                              NO.   ~:\q-(t-~o/1-       D                 BY



 UNITED STATES OF AMERICA

                    v.                              CRIMINAL INFORMATION

 JANELL THOMPSON


      The United States Attorney charges that:

      Beginning on or about February 10, 2014, and continuing to in or about June

2018, in the Eastern District of North Carolina and elsewhere, the defendant,

JANELL THOMSPON, willfully and knowingly conspired and agreed with another

individual to commit certain offenses under Title 18, United States Code, Section

1956, in that they conducted and attempted to conduct financial transactions

affecting interstate commerce, which transactions involved the proceeds of specified

unlawful activity, that is, conspiracy to distribute and possess with intent to

distribute Methyl 2-(1-(5-fluoropentyl)-lH-indazole-3-carboxamido)-3,3-dimethyl-

butanoate [also known as 5 Fluoro ADB, 5F-ADB, and 5F-MDMB-PINACA], a

Schedule I controlled substance, in violation of Title 21, United States Code, Section

846, with the intent to promote the carrying on of such specified unlawful activity,

and while conducting and attempting to conduct such financial transactions knew the

property involved in the financial transaction represented the proceeds of some form

of unlawful activity, in violation of Title 18, United States Code, Section

1956(a)(l)(A)(i).



           Case 5:19-cr-00349-D Document 1 Filed 08/23/19 Page 1 of 2
All in violation of Title 18, United States Code, Section 1956(h).

                                 ROBERT J. HIGDON, JR.
                                 United States Attorney


                          By:      ~tM.tt-D. f{bv~-
                                 BARBARA D. KOCHER
                                 Assistant U.S. Attorney
                                 Criminal Division
                                 310 New Bern Ave. Suite 800
                                 Raleigh, NC 27601
                                 NC Bar 16360
                                 barb .kocher@usdoj.gov
                                 Telephone: 919-856-4530
                                 Facsimile: 919-856-4487




    Case 5:19-cr-00349-D Document 1 Filed 08/23/19 Page 2 of 2
